Citation Nr: 0919867	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in St. Petersburg, Florida, which denied service connection 
for a lumbosacral strain, claimed as a lower back problem.

In February 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
Veteran's lumbosacral strain had its onset in active service.


CONCLUSION OF LAW

The Veteran's lumbosacral strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
the Board is granting in full the benefit sought on appeal.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends he has a low back disability as a result 
of active service.  For the reasons that follow, the Board 
concludes that service connection for a lumbosacral strain is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the service treatment records and 
finds there to be medical evidence of a low back injury in 
service.  The records reflect that the Veteran initially 
complained of low back pain in January 1998 and was examined 
on two separate occasions.  He was diagnosed with a back 
sprain and mechanical low back pain, prescribed pain 
medication and placed on light duty status.  In May 1998, the 
Veteran reported to sick call complaining of low back pain 
for the past 7 days after being involved in a motor vehicle 
accident.  The impression was a sacroiliac ligament strain.  
In October 1998, the Veteran was transported to the emergency 
room at Beaufort Naval Hospital after injuring his low back 
from lifting an object off a forklift.  He was diagnosed with 
low back pain/sciatica.  The Veteran continued to receive 
treatment for his low back pain over the next several months, 
during which time the pain was variously assessed as 
mechanical low back pain and lumbar strain/sprain.  In 
October 1999, the Veteran sought additional treatment for low 
back pain after straining his back while lifting an external 
fuel tank.  The assessment was a chronic, recurrent 
musculoskeletal strain.  On follow up treatment, the 
condition was also assessed as a chronic lower back spasm.  
Service treatment records dated from January 2000 to March 
2000 show further treatment for chronic low back pain and 
indicate that the Veteran had experienced low back pain for 
the past two and a half years.  At separation examination in 
April 2000, the Veteran's history of low back pain was 
thoroughly documented and it was noted that he continued to 
experience pain, limited range of motion and the inability to 
maintain certain positions.  

In light of the evidence of extensive treatment for low back 
pain in service, the Board fully acknowledges that the 
Veteran incurred a low back injury in service.  The inquiry 
that follows is whether there is medical evidence of a 
current low back disability.  

The Veteran was afforded a VA medical examination in February 
2007 to assess the current nature and etiology of his claimed 
low back disability.  After conducting a physical examination 
and reviewing X-rays and an MRI scan from 1999, the examiner 
diagnosed the Veteran with chronic lumbosacral strain.

A July 2007 medical statement from F.E. Hurst, D.C. indicates 
that the Veteran has been receiving chiropractic treatment 
for recurring complaints in the cervical, thoracic and lumbar 
spinal body regions since February 2001.  Dr. Hurst notes 
that the Veteran suffers from instabilities in the lumbar 
spinal region due to past injuries, as indicated by history 
and examination, and explains that inherent structural 
weaknesses continue to allow for lumbar strain with recurring 
muscle spasm, edema and neuritis.  

Based on its review of the February 2007 VA examination 
report, the July 2007 private medical statement and 
supporting private treatment records, the Board concludes 
that the Veteran does indeed have a current disability of the 
low back, which has been diagnosed as a lumbosacral strain.  

Turning to the question of whether there is a nexus between 
the Veteran's current disability and service, the Board finds 
that the evidence is at least in equipoise in showing a 
relationship between his current lumbosacral strain and his 
low back injuries in service.  In a March 2009 nexus 
statement, Dr. Hurst gives the opinion that the Veteran's 
instability of the lumbosacral region and possible 
intervertebral disc syndrome is at least as likely as not 
caused by or a result of the lifting injury he incurred in 
the military.  Although the examiner at the February 2007 VA 
examination indicated that the Veteran's chronic lumbosacral 
strain was less likely as not caused by or a result of the 
injury incurred from lifting a bomb rack onto a fighter jet 
in service, this was based on the examiner's finding that the 
Veteran had recovered significantly from this injury while 
still in the military.  The Board disagrees with this 
finding.  The Veteran's service treatment records, as 
discussed above, clearly do not show significant recovery in 
service.  Rather, it was noted at his April 2000 separation 
examination that he continued to experience pain, limited 
range of motion and the inability to maintain certain 
positions.  For this reason, the Board finds the nexus 
opinion expressed in the February 2007 VA examination report 
to be less probative than the March 2009 nexus opinion of Dr. 
Hurst.  In this regard, it is noted that Dr. Hurst has 
treated the Veteran for his low back disability since 
February 2001 and is more knowledgeable as to the Veteran's 
medical history and the current nature of his disability.  
Taking into account all of the relevant evidence of record, 
the Board therefore finds that the Veteran's current 
lumbosacral strain did have its onset in service.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's lumbosacral 
strain is related to active service, and therefore, service 
connection is warranted.  The benefit-of-the-doubt rule has 
been applied in reaching this decision.  See 38 U.S.C. § 
5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert, supra.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a lumbosacral strain is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


